Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Nagata (U.S. Patent Pub. No. 2011/0180319), in view of Yasuda (U.S. Patent Pub. No. 2002/0040802).
	Regarding Claim 1

Nagata fails to explicitly disclose the grommet “having elasticity”.
	FIG. 2 of Yasuda discloses a similar waterproof casing, comprising: a grommet having elasticity [0033]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nagata, as taught by Yasuda. The ordinary artisan would have been motivated to modify Nagata in the above manner for purpose of preventing deterioration of the waterproof properties (Para. 6 of Yasuda).

	Regarding Claim 2


	Regarding Claim 3
	FIG. 2 of Nagata discloses the low compression portion (20a) is in a non-compressed state.

	Regarding Claim 4
	FIG. 2 of Nagata discloses the housing has a step forming the escape space on the wall surface, the lip has a first end adjacent to the flange and a second end opposite from the first end, the low compression portion is defined by a part of the lip including the second end.

	Regarding Claim 5
	FIG. 2 of Nagata discloses the low compression portion (20a) of the lip is disposed outside the through hole.

	Regarding Claim 7
	FIG. 1 of Yasuda discloses an opening area of the through hole (31) continuously changes in the axial direction, the opening area gets larger as being farther from the flange, the wall surface is inclined with respect to the axial direction and forms the escape space. 

Claims 6 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Nagata and Yasuda, in view of Uchiyama (U.S. Patent Pub. No. 2017/0373429).
	Regarding Claim 6
	Nagata as modified by Yasuda discloses Claim 1. 
Nagata as modified by Yasuda fails to disclose “the housing has a plurality of recesses defined on the wall surface and arranged in the axial direction, the escape space is defined by each of the plurality of recesses, and the low compression portion is disposed in each of the plurality of recesses”.
	FIG. 1 of Uchiyama discloses a similar waterproof casing, wherein the housing (10) has a plurality of recesses defined on the wall surface and arranged in the axial direction, the escape space is defined by each of the plurality of recesses, and the low compression portion (37/38) is disposed in each of the plurality of recesses. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nagata, as taught by Uchiyama. The ordinary artisan would have been motivated to modify Nagata in the above manner for purpose of improving the reliability of sealing function (Para. 5 of Uchiyama).

	Regarding Claim 9
	FIG. 1 of Uchiyama discloses the grommet has a bellows (21) having a cylindrical shape, the bellows extends radially inward from the body the bellows is capable of expansion and contraction in the axial direction, the bellows holds an insertion member for being inserted in the through hole, and an opening end of the bellows is located on a side where the flange is located.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Nagata and Yasuda, in view of Einck (U.S. Patent No. 6,462,666).
	Regarding Claim 8
	Nagata as modified by Yasuda discloses Claim 1, wherein the housing has a first housing having a first hole corresponding to the through hole, the grommet is attached in the first hole of the first housing. 
Nagata as modified by Yasuda fails to disclose “a second housing having a second hole” “the first housing is attached in the second hole of the second housing”.
	FIG. 4 of Einck discloses a similar waterproof casing, wherein the housing has a first housing (1) having a first hole corresponding to the through hole; and a second housing having a second hole, the grommet (17) is attached in the first hole of the first housing, and the first housing is attached in the second hole of the second housing (21). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Nagata, as taught by Einck. The ordinary artisan would have been motivated to modify Nagata in the above manner for purpose of providing housing and electric connection panel for sump pump (Col. 1, Lines 41-59 of Einck).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892